Robson, J. (dissenting):
The 11th clause of the will gives (as the surrogate has held) one share of the residue of testator’s property to each the children of his brother, George Turner. So construed, the will designated George’s children as a class to each of whom a share was given. The further direction of this clause is that the share of any legatee designated therein is to be paid to the issue of such legatee in the event of. his dying. Frank Turner was a son of George Turner, and had died before testator’s death, leaving one child, the respondent, Blanche Turner. No share of the residue was given by the will to Frank Turner, for he was not living at the time the will was made. Therefore, as to his issue there was no share to which the direction to pay to the issue of a legatee who might have died could apply. For that reason Blanche Turner is not entitled to any share in the residue of the estate. (Pimel v. Betjemann, 183 N. Y. 194, 199.)
Foote, J., concurred; and also on the ground that the testator intended that the residue should be divided into thirds instead of eighths.
Decree affirmed, with costs to appellant and with separate ■ bills of costs to the respondents, payable out of the estate.